DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 37-40 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 1, 2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-36, are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,223,694 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 1, 8 and 15 of the U.S. Patent No. 10,223,694 B2 is obvious variants or verbatim copy of claims 21 and 29 of the current application. 
Claim 9 of the U.S. Patent No. 10,223,694 B2 is obvious variants or verbatim copy of claims 22 and 30 of the current application
Claim 10 of the U.S. Patent No. 10,223,694 B2 is obvious variants or verbatim copy of claims 23 and 31 of the current application
Claim 11 of the U.S. Patent No. 10,223,694 B2 is obvious variants or verbatim copy of claims 24 and 32 of the current application
Claim 13 of the U.S. Patent No. 10,223,694 B2 is obvious variants or verbatim copy of claims 27 and 35 of the current application
Claim 14 of the U.S. Patent No. 10,223,694 B2 is obvious variants or verbatim copy of claims 28 and 36 of the current application
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify claims 1-15 of US. Patent No. 10,223,694 B2 by adding and/or substituting the limitations resulting generally in the claims of the present application since the present application and the claims recited in U.S. Patent No. 10,223,694 B2 actually perform the same or similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963; Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu U.S. Patent No. 8,706,588 B1

As per claims 21 and 29, Zhu discloses a method comprising:
receiving, by a server computer from a mobile device, a provisioning request message for provisioning an account on the mobile device, the provisioning request message including encrypted payment account information encrypted using a first secure element key of a secure element key pair (col. 4, lines 9-30, which discloses that “The network enabled device may request the confidential information from a provisioning server via a wireless link to a base transceiver station (BTS), via the base transceiver station to a network, and via the network to the provisioning server.”);
decrypting, by the server computer, the encrypted payment account information using a second secure element key of the secure element key pair thereby generating decrypted payment account information (col. 7, lines 3-18, which discloses that “The authentication may involve the network enabled mobile device 102 issuing a challenge to the target device 104 and the target device 104 responding to the challenge with an authentication code.  This challenge-response exchange may be conducted using public key encryption techniques and/or other encryption techniques.”);
retrieving, by the server computer, a primary account number generated by an issuer of the account from the decrypted payment account information received from the mobile device without communicating with the issuer of the account during the provisioning of the account on the mobile device, wherein the primary account number is retrieved prior to being validated (col. 4, lines 31-61, which discloses that “In an embodiment, the network enabled device may not depend upon receiving the confidential information from the provisioning server and/or the issuer and may provide the confidential information to the target device without first communicating with the issuer and/or the provisioning server”);
validating, by the server computer, the primary account number without communicating with the issuer of the account during the provisioning of the account on the mobile device (col. 4, lines 31-61, which discloses that “For example, the network enabled device may have been authenticated and/or authorized to perform delegated provisioning by the provisioning server, for example by the provisioning server pre-loading provisioning instructions and/or data to the network enabled device in advance of provisioning the target device.”); and
provisioning, by the server computer, the account on the mobile device using the primary account number in the decrypted payment account information (col. 4, lines 9-30, which discloses that “The provisioning information is returned to the network enabled device, and the network enabled device may communicate the confidential information to the target device via a near field communication wireless link.  In some embodiments, the confidential information is stored in a secure element in the network enabled device, for example in a secure portion of memory or in a memory portion of a dedicated chip such as a smart card chip, before the information is transmitted via near field communication link to the target device.).
	What Zhu does not explicitly use is the claim phrase first secure element key and second secure element key. Zhu however discloses that the provisioning is conducted using public key encryption techniques and/or other encryption techniques. A person of ordinary skill in the art would understand the public encryption involves key pairs. Accordingly it would have been obvious to one of ordinary skill to substitute the encryption pairs of Zhu with the claimed second secure element key.

As per claims 22 and 30, Zhu further discloses the method, further comprising, prior to provisioning the account on the mobile device:
provisioning, by the server computer, a mobile payment application on a secure element of the mobile device using a trusted service manager of the secure element (col. 4, lines 9-30); and
providing, by the server computer, the first secure element key of the secure element key pair to the secure element of the mobile device (col. 4, lines 9-30).

As per claim 23 and 31, Zhu further discloses the method, wherein the account is provisioned on the mobile payment application (col. 2, lines 3-28).

As per claims 24 and 32, Zhu further discloses the method, further comprising:
determining that the second secure element key is other one of the secure element key pair (col. 4, lines 9-30); 
identifying the secure element based on determining that the second secure element key is the other one of the secure element key pair (col. 4, lines 9-30); and
validating, by the server computer, the mobile device using the second secure element key of the secure element key pair (col. 4, lines 9-30).

As per claims 25 and 33, Zhu further discloses the method, wherein the first secure element key of the secure element key pair is stored at the mobile device and the second secure element key of the secure element key pair is stored at the server computer (col. 4, lines 9-30).

As per claims 26 and 34, Zhu further discloses the method, wherein retrieving includes retrieving, by the server computer, an account activation code along with the primary account number prior to being validated (col. 4, lines 9-30); and 
validating includes validating, by the server computer, the account activation code along with the primary account number without communicating with the issuer of the account during the provisioning of the account on the mobile device (col. 4, lines 9-30).

As per claims 27 and 35, Zhu further discloses the method, wherein the encrypted payment account information is generated by encrypting one or more of the primary account number, the account activation code, a card verification value and a card expiration date (col. 7, lines 3-18).

As per claims 28 and 36, Zhu further discloses the method, further comprising:
sharing, by the server computer, a secret key with the issuer of the account prior to receiving the provisioning request message, wherein the account activation code is generated by the issuer of the account using the shared secret key, wherein the account activation code is validated by the server computer using the shared secret key (col. 7, lines 3-18); and
verifying that the account is pre-authorized by the issuer to be provisioned on the mobile device based on the validating (col. 4, lines 9-30).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        February 17, 2021